®AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.

PHILLIP LEROY FARMER, JR. Case Number: CR 11-3052-3-LTS

 

 

L] Revocation of Probation USM Number: — 11919-029

WH Revocation of Supervised Release Jared Weber

L] Modification of Supervision Conditions Defendant's Attorney

THE DEFENDANT:

WB admitted guilt to violation(s) as listed below ‘of the term of supervision.
L] was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1, 4,6 Use of a Controlled Substance June 5, 2019

2a-c, 5a-b Failure to Comply with Substance Abuse Testing June 5, 2019

3 Failure to Truthfully Answer Inquiries January 28, 2019
The defendant is sentenced as provided in pages 2 through 3___ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

HB The defendant was not found in violation of a and is discharged as to such violation(s).

 

[] The Court did not make a finding regarding violation(s)

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by thisgydgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of mater conomic circumstances.

    

Leonard T, Strand
Chief United States District Court Judge
Name and Title of Judge Signature of Judge

June 21, 2019 bof2\ | \

Date of Imposition of Judgment Date

 

 
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 2 of 3

 

DEFENDANT: PHILLIP LEROY FARMER, JR.
CASE NUMBER: CR 11-3052-3-LTS

PROBATION

([] The defendant’s supervision is continued with the addition of special condition number(s):

Oe

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 10 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated to a FPC Yankton, FPC Duluth, or a Bureau of Prisons facility as
close to the defendant's family as possible, commensurate with defendant's security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

D at Olam Opm. on
(1) as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
LO before 2 p.m. on
(1) as notified by the United States Marshal.

 

C1 as notified by the United States Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

 

Judgment—Page
DEFENDANT: PHILLIP LEROY FARMER, JR.
CASE NUMBER: CR 11-3052-3-LTS

SUPERVISED RELEASE

|_| Upon release from imprisonment, No Term of Supervised Release is reimposed.

3

of

 
